                                                                                   2/5/2019
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 PAUL ZONDO,                                             CV 17-93-H-BMM-JTJ

                          Plaintiff,

           vs.                                                  ORDER

 STATE OF MONTANA,

                          Defendant.


      The Court conducted a telephonic status conference in this case on February

4, 2019, to resolve a pending discovery dispute and to address Defendant’s

unopposed motion to extend the discovery deadlines. Plaintiff Paul Zondo

appeared pro se. Defendant was represented by Katherine J. Orr, Esq. and Aislinn

W. Shaul-Jensen, Esq.

      IT IS HEREBY ORDERED:

      1.         Plaintiff shall provide full and complete responses to all of

Defendant’s discovery requests on or before February 28, 2019.

      2.         Defendant’s unopposed Motion to Extend Discovery Deadlines

(Doc. 33) is GRANTED. The parties shall submit a joint discovery plan on or

before February 15, 2019, that includes proposed deadlines for the disclosure of

liability experts, damages experts, and the completion of discovery.
DATED this 5th day of February, 2019.




                                2
